The relator's petition for rehearing is denied. But we must say, in fairness to counsel, that the "factual basis" of the argument for relator is broader than the opinion indicates. In addition to ordinance No. 5553, § 5, we should have mentioned § 367 of the charter and ordinance No. 3250 1/2, which became effective October 21, 1922. Section 367 of the charter designates the commissioner of public safety as ex officio fire marshal and head of the bureau of fire protection.
The ordinance No. 3250 1/2, as far as now material, declares that "appointing officers have the authority to appoint and employ, in accordance with the titles and grades enumerated in §§ 6, 7, and 8 hereof, such number of persons as in their judgment may be necessary for the proper transaction of the business of their respective departments." Section 367 is of no help to relator because it is expressly subject to the other provisions of the charter, including those which give the comptroller his powers. The ordinance No. 3250 1/2 is general in its terms and certainly not intended to modify the powers of the comptroller in respect to the budget of any department. That is true also of ordinance No. 6446, relating to civil service rules and classifications. *Page 660